 Case: 1:20-cv-00511-SJD-KLL Doc #: 12 Filed: 10/08/20 Page: 1 of 3 PAGEID #: 124




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


 BUSH TRUCK LEASING, INC.,                         )    Case No. 1:20-cv-00511-SJD-KLL
                                                   )
                        Plaintiff,                 )    Judge Susan J. Dlott
                                                   )
        -v-                                        )    Magistrate Judge Karen L. Litkovitz
                                                   )
 ALL WAYS AUTO TRANSPORT, LLC,                     )
                                                   )
                        Defendant.                 )    STIPULATED EXTENSION OF TIME TO
                                                   )    RESPOND TO COUNTERCLAIMS
                                                   )

       By agreement of the parties, and pursuant to S.D. Ohio Civ. R. 6.1, it is stipulated that

Plaintiff Bush Truck Leasing, Inc. (“Plaintiff”), is granted an additional 21 days, up to and

including November 2, 2020, to move, plead, or otherwise respond to Defendant’s Counterclaims

(Doc. 9). No prior stipulated extensions to the Plaintiff, together with this stipulated extension,

exceed a total of 21 days.
Case: 1:20-cv-00511-SJD-KLL Doc #: 12 Filed: 10/08/20 Page: 2 of 3 PAGEID #: 125




STIPULATED AND AGREED TO:



/s/ Jacob D. Rhode                              /s/ Rick L. Ashton (via email authority)
Jacob D. Rhode (0089636) (Trial Attorney)       Rick L. Ashton (0077768) (Trial Attorney)
Joseph B. Womick (0097743)                      Jeffrey R. Corcoran (0088222)
KEATING MUETHING & KLEKAMP PLL                  ALLEN STOVAL NEUMAN FISHER
One East Fourth Street, Suite 1400               & ASHTON LLP
Cincinnati, Ohio 45202                          17 South High Street, Suite 1220
jrhode@kmklaw.com                               Columbus, OH 43215
jwomick@kmklaw.com                              Tel: 614.221.8500
Tel: 513.579.6400                               Fax: 614.221.5988
Fax: 513.579.6457                               ashton@asnfa.com
                                                corcoran@asnfa.com
Attorneys for Plaintiff
Bush Truck Leasing, Inc.                        and

                                                Robert S. Reda (pro hac vice)
                                                REDA & DES JARDINS LLC
                                                736 N. Western Avenue, Suite 353
                                                Lake Forest, IL 60045
                                                Tel: 877.809.4567
                                                Fax: 224.232.8897
                                                service@rdlawyers.com

                                                Attorneys for Defendant
                                                All Ways Auto Transport, LLC




                                            2
 Case: 1:20-cv-00511-SJD-KLL Doc #: 12 Filed: 10/08/20 Page: 3 of 3 PAGEID #: 126




                                 CERTIFICATE OF SERVICE

         I certify that on October 8, 2020, I filed the foregoing with the Clerk of Court using the

CM/ECF system, which will send notice to all counsel of record.



                                                      /s/ Jacob D. Rhode




10313860.1
